DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                     CARLOS A. CAJIGAS CORTES,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                              No. 4D14-2142

                             [August 6, 2014]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert E. Belanger,
Judge; L.T. Case No. 562010CF260A.

   Carlos A. Cajigas Cortes, Zephyrhills, pro se.

   No appearance required for appellee.

PER CURIAM.

   We affirm the trial court order denying appellant’s habeas corpus
petition, in which he asked to file a belated rule 3.850 motion for post-
conviction relief. Appellant also sought a belated appeal, which is not
properly requested in the trial court. The request must be filed in the
appellate court by timely petition under Florida Rule of Appellate
Procedure 9.141(c). However, appellant has filed two such petitions in this
court and they have been dismissed by orders as deficient and untimely
in case numbers 4D13-4011 and 4D13-4656. Thus, to the extent he
intends this appeal to be a petition for belated appeal, it is also dismissed
as untimely.

   Appellant is cautioned against the filing of future frivolous post-
conviction or appellate filings in this case, as such filings will result in
sanctions including referral to prison officials for disciplinary proceedings
and/or a prohibition against pro se filings in this court. See State v.
Spencer, 751 So. 2d 47 (Fla. 1999).

   Affirmed; appellant cautioned against frivolous filings.
STEVENSON, GERBER and KLINGENSMITH, JJ., concur.

                         *        *        *

  Not final until disposition of timely filed motion for rehearing.




                                  2